S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                           MANDATE

TO THE 15TH JUDICIAL DISTRICT COURT OF GRAYSON COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 21st day of February, 2018, the
cause on appeal to revise or reverse the trial court’s order denying relief on an application for
writ of habeas corpus in

 EX PARTE JOSE GUSTAVO                               On Appeal from the 15th Judicial District
 CASTANEDA                                           Court, Grayson County, Texas
                                                     Trial Court Cause No. 067247-A.
 No. 05-17-01135-CR                                  Opinion delivered by Justice Boatright.
                                                     Justices Lang-Miers and Brown
                                                     participating.

was determined; and this Court made its order in these words:

       Based on the Court’s opinion of this date, the order of the trial court denying relief on
appellant’s application for writ of habeas corpus is AFFIRMED.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 21st day of May, 2018.




   5                    LM  LISA MATZ, Clerk